DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 2/9/2021.
Claims 2 and 9 are amended.
Claims 1, 8, 13 and 15-19 are previously canceled.
Claims 2-7, 9-12 and 14 are remaining in the application.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	On line 7 of claim 2:
The phrase “the processor control unit” is replaced with – a processor control unit – .
Allowable Subject Matter
7.	Applicant’s amendment overcomes all previous rejections as presented in the Non Final Rejection mailed on 1/8/2021; therefore, the remaining claims 2-7, 9-12 and 14 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest the claimed method and system for automatically navigating a marine vessel in relation to a memorized lateral reference point on an external object with sensing with a transducer a sensed lateral reference point on the external object, transmitting information representing the sensed lateral reference point on the external object to a processor control unit, receiving by the processor control unit the information representing the sensed lateral reference point, memorizing the information at the processor control unit whereby the memorized lateral reference point is the same point as the sensed lateral reference point, automatically navigating the marine vessel to a lateral position in relation to the memorized lateral reference point, stopping the marine vessel at a default distance relative to the external object, and maintaining the default distance between the marine vessel and the external object, as specifically arranged, configured & functionally operated as claimed.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The 
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/11/2021